                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

KELLY A. BARNETT,

               Plaintiff,                                           Civ. No. 6:18-cv-418-MC

       v.                                                           OPINION AND ORDER

UBIMODO, INC., et al,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff Kelly Barnett moves this Court for entry of default against Defendants (1)

Ubimodo, Inc.’s Board of Directors and Advisory Board and Ubimodo Insurance LLC’s

Advisory Board; (2) the Soteria Institute and its Advisory Board/Board of Directors; (3)

Ubimodo LTD Canada and its Advisory Board/Board of Directors; and (4) Scott Warner. ECF

Nos. 74, 75, 77, 78. For the reasons set forth below, Plaintiff’s Motions, ECF Nos. 74, 75, and

77, are DENIED, and ECF No. 78 is STAYED.

                                          STANDARDS

       A defendant must file a responsive pleading within 21 days of being served, or within 60

days if the defendant has timely waived service. Fed. R. Civ. P. 12(a)(1). “When a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ.

P. 55(a).




1 – OPINION AND ORDER
       After entering an order of default, the district court has discretion to issue a default

judgment. See Fed. R. Civ. P. 55(b); DirecTV, Inc. v. Huynh, 503 F.3d 847, 852 (9th Cir. 2007),

cert. denied, 555 U.S. 937 (2008). This Court has "considerable leeway as to what it may require

as a prerequisite to the entry of a default judgment." TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

915, 917 (9th Cir. 1987) (per curiam) (footnote omitted). This Court may take the complaint's

well-pleaded factual allegations as true, other than the amount of damages. Id. at 917–18

(citation omitted); Huynh, 503 F.3d at 854 (citations omitted); see also Fed. R. Civ. P. 8(b)(6).

“However, a ‘defendant is not held to admit facts that are not well-pleaded or to admit

conclusions of law.’” Huynh, 503 F.3d at 854 (quoting Nishimatsu Constr. Co. v. Houston Nat'l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).

                                          DISCUSSION

       Plaintiff moves for entry of default against Ubimodo, Inc.’s Board of Directors and

Advisory Board, Ubimodo Insurance LLC’s Advisory Board, Ubimodo LTD Canada, Ubimodo

LTD Canada’s Advisory Board/Board of Directors, and Scott Warner, alleging that they failed to

respond. ECF Nos. 74, 77, 78.

       Ubimodo has timely and appropriately filed responsive pleadings. Ubimodo, Inc.,

Ubimodo Insurance LLC, and Ubimodo LTD Canada and its advisory board/board of directors

(collectively “Ubimodo”) filed a Motion to Dismiss on June 7, 2018. ECF No. 27. This Court

granted the Motion without prejudice on August 21, 2018. Op. and Order, ECF No. 40. Plaintiff

filed an Amended Complaint on September 21, 2018. No. 41. Ubimodo, Inc., Ubimodo

Insurance LLC, and Ubimodo LTD Canada filed an Answer on October 5, 2018. ECF No. 42.

       Ubimodo, Inc.’s and Ubimodo Insurance LLC’s Boards of Directors and Advisory

Boards are not individual entities who must respond separately. In fact, Plaintiff’s Amended
2 – OPINION AND ORDER
Complaint lists only Scott Warner, Michael Corning, and two other companies as Defendants.

Pl.’s Am. Compl. 1–2, ECF No. 41. The caption in the Amended Complaint, meanwhile, names

“Ubimodo, Inc.; Ubimodo Insurance LLC; Ubimodo LTD Canada; its Advisory Board/Board of

Directors,” etc. Id. at 1. These Defendants have responded.

       Further, under Local Rule 55-1, “If the party against whom an order or judgment of

default pursuant to Fed. R. Civ. P. 55 is sought has filed an appearance in the action… then LR

7-1 and LR 83-8 apply, and the parties must make a good faith effort to confer before a motion

or request for default is filed.” Here, Ubimodo filed an appearance and Plaintiff failed to confer

before filing her motion for default. See Defs.’ Resp. 2, ECF No. 79. For these reasons,

Plaintiff’s Motions regarding Ubimodo are denied.

       Turning to Scott Warner, Ubimodo’s Motion to Dismiss defined “Ubimodo” as

“Ubimodo, Inc., Ubimodo Insurance LLC, Ubimodo LTD Canada, its advisory board/board of

directors, and Scott Warner.” Defs.’ Mot. 2 (emphasis added). In Ubimodo’s Answer, they

admitted that Scott Warner is Chairman and CEO of Ubimodo but did not mention him in their

description of “Ubimodo” or elsewhere. See Defs.’ Answer 2. Both responses indicate that

Shannon McCabe and Michael McLane are “[a]ttorneys for Defendants Ubimodo, Inc., Ubimodo

Insurance LLC, and Ubimodo LTD Canada.” Defs.’ Mot. 1; Defs.’ Answer 1. It is unclear

whether they also represent Scott Warner and whether his Answer is encompassed in Ubimodo’s.

       To further complicate matters, summons was issued as to Ubimodo, Inc., Ubimodo

Insurance LLC, and Scott Warner jointly—not Scott Warner individually—and service was

apparently only perfected as to Ubimodo Insurance LLC. See ECF Nos. 16 and 20. It is difficult

to imagine that Scott Warner has not received notice that he has been named in this action. Even



3 – OPINION AND ORDER
so, Plaintiff did not serve him. Therefore, if he has not appeared in this action, entry of default

would be improper.

         The Court requires a notice of clarification from Ubimodo within 7 days of this Opinion

and Order, stating whether (1) Scott Warner was served or waived service when Ubimodo

included him in their Motion to Dismiss; (2) he is represented; and (3) if he is not represented,

why he was included in the Motion to Dismiss but not in the Answer. Plaintiff’s Motion

regarding Scott Warner will be stayed until these issues are resolved.

         Plaintiff also moves for entry of default against “[t]he Soteria Institute, Jane and John

Doe Board of Directors, and/or John Doe Advisory Board.” Pl.’s Mot. 1, ECF No. 75.

         A corporation, partnership, or association in a U.S. judicial district must be served in the

manner prescribed by Fed. R. Civ. P. 4(e)(1)1 or by delivering a copy of the summons and

complaint to an officer, managing or general agent, or any other agent authorized by appointment

or law to receive service of process. Fed. R. Civ. P. 4(h)(1).

         The Soteria Institute’s registered agent is Michael Corning. The summons listed his

address as 160 S. Oak Street, Suite 151, Sisters, Oregon 97759. ECF No. 15. Service was

executed there on May 16, 2018. ECF No. 21. 160 S. That address is the Soteria Institute’s

principal place of business. Oregon Secretary of State Corporate Division, Business Name

Search: The Soteria Institute (last visited April 29, 2019).2 Michael Corning’s address, however,




1
  Under Fed. R. Civ. P. 4(e)(1), an individual may be served in a U.S. judicial district by following the law of the
state where the district court is located or where service is made, delivering a copy of the summons and complaint to
the individual personally, leaving a copy of the summons and complaint at the individual’s dwelling or usual place
of abode with a person of suitable age and discretion who resides there, or delivering a copy of the summons and
complaint to an authorized agent.
2
  This information is available at
http://egov.sos.state.or.us/br/pkg_web_name_srch_inq.show_detl?p_be_rsn=1745738&p_srce=BR_INQ&p_print=F
ALSE.
4 – OPINION AND ORDER
is listed as 69650 Omaha Road, Sisters, Oregon 97759. Id. Because Plaintiff did not properly

effectuate service on Michael Corning, Plaintiff’s Motion for entry of default against the Soteria

Institute is denied.

        Fed. R. Civ. P. 4(m) states that if a defendant is not served within 90 days of the filing of

the complaint, the court must dismiss the action as to that defendant without prejudice or order

that service be made within a specified time. If the plaintiff shows good cause for the failure to

serve, the court must extend the service deadline appropriately. Id. More than 90 days have

passed since Plaintiff filed her initial Complaint on March 9, 2018. ECF No. 1. Plaintiff may,

however, attempt to re-serve the Soteria Institute within 14 days of this Opinion and Order.

                                          CONCLUSION

        For the above reasons, three of Plaintiff’s Motions for entry of default, ECF Nos. 74, 75,

77, are DENIED and the fourth, ECF No. 78, is STAYED. Defendant Ubimodo must provide a

notice of clarification within 7 days. Plaintiff may attempt to re-serve the Soteria Institute within

14 days.



IT IS SO ORDERED.

        DATED this 30th day of April, 2019.



                                     s/Michael J. McShane
                                      Michael J. McShane
                                   United States District Judge




5 – OPINION AND ORDER
